J-A22030-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
               v.                              :
                                               :
                                               :
    TIMOTHY RANDALL RHOADS                     :
                                               :
                      Appellant                :   No. 60 MDA 2021

          Appeal from the Judgment of Sentence Entered December 15, 2020
    In the Court of Common Pleas of Berks County Criminal Division at No(s): CP-
                               06-CR-0004507-2018


BEFORE: BOWES, J., OLSON, J., and KING, J.

MEMORANDUM BY OLSON, J.:                              FILED: FEBRUARY 8, 2022

        Appellant, Timothy Randall Rhoads, appeals from the judgment of

sentence entered on December 15, 2020, as made final by the denial of

post-sentence motions on December 30, 2020, following his jury trial

convictions for aggravated assault and strangulation.1 We affirm.

        The trial court summarized the facts of this case as follows:

        [O]n July 17, 2018, [A.S.2] and [] Appellant got into an
        argument [during which he stabbed A.S.] in the arm with a
        boxcutter. Subsequently, on September 1, 2018, [] Appellant
        smacked [A.S.] across the face and grabbed her hand and
        twisted it in a way that made her think he was trying to break it.
        He then grabbed her by the neck and shoved her face down onto
        a bed, which impeded her breathing. [] Appellant then slammed
        [A.S.’s] head against the wall. Next, [] Appellant picked up an[]
        eight-inch wall shelf and hit [A.S.] in the head with it. Finally,
____________________________________________


1    18 Pa.C.S.A. §§ 2702(a)(1) and 2718(a)(1), respectively.

2   We use the victim’s initials to protect her identity.
J-A22030-21


       after punching [A.S.] multiple times, [] Appellant wrapped his
       hands around her neck.

Trial Court Opinion, 2/19/2021, at 7-8 (record citations omitted).

       Following a trial on October 26, 2020, the jury found Appellant guilty

of the aforementioned charges.            On December 15, 2020, the trial court

sentenced     Appellant    to   an   aggregate   term   of   six   to   12   years   of

imprisonment.3      Appellant filed a post-sentence motion on December 24,

2020. The trial court denied relief by order entered on December 30, 2020.

This timely appeal resulted.4

       On appeal, Appellant presents the following issues for our review:

        I.    Whether the trial court erred in denying Appellant’s
              post-sentence motion to quash the information and
              dismiss the charges[?]

       II.    Whether the trial court erred [as a matter of law] in
              providing a supplemental jury instruction that diminished
              the Commonwealth’s burden of proof[?]

      III.    Whether the trial court abused [its] discretion in denying
              Appellant’s request for a jury instruction regarding missing
              audio[?]

       IV.    Whether the evidence was sufficient to establish the
              elements of [] [a]ggravated [a]ssault[?]


____________________________________________


3   The trial court imposed a sentence of six to 12 years’ imprisonment for
aggravated assault with a concurrent term of five to 10 years for
strangulation.

4 On January 7, 2021, Appellant filed a notice of appeal and a concise
statement of errors complained of on appeal. The trial court issued an
opinion pursuant to Pa.R.A.P. 1925(a) on February 19, 2021.



                                           -2-
J-A22030-21


      V.     Whether the trial court abused its discretion in accepting
             the jury’s verdict, where the verdict was against the
             weight of the evidence[?]

     VI.     Whether the sentencing court abused [its] discretion in
             imposing a sentence at the top of the standard range[?]


Appellant’s Brief, at 13-14 (numerals added).

     In Appellant’s first issue presented, he contends “that the trial court

erred in denying Appellant’s post-sentence motion to quash the [criminal]

information and dismiss the charges because the information was defective.”

Id. at 24.     Appellant argues that he was charged with two counts of

aggravated assault, but it was not clear which count applied to the July 17,

2018 incident or the September 1, 2018 incident. Id. at 29-31.

     Our standard of review is as follows:

     The decision to grant a motion to quash a criminal information or
     indictment is within the sound discretion of the trial judge and
     will be reversed on appeal only where there has been a clear
     abuse of discretion.

     Judicial discretion requires action in conformity with law, upon
     facts and circumstances judicially before the court, after hearing
     and due consideration.

     Consequently, the court abuses its discretion if, in resolving the
     issue for decision, it misapplies the law or rules in a manner
     lacking reason.

     Additionally, we note:

           A motion to quash is an appropriate means for raising
           defects apparent on the face of the information or other
           defects which would prevent prosecution. It is neither a
           guilt determining procedure nor a pre-trial means for
           determining the sufficiency of the Commonwealth's
           evidence. Neither the adequacy nor competency of the



                                    -3-
J-A22030-21


          Commonwealth's evidence can be tested by a motion to
          quash the information.

Commonwealth v. Finley, 860 A.2d 132, 135 (Pa. Super. 2004) (internal

citations, quotations, and original brackets omitted).       Furthermore, “[a]

request to quash an information must be made in an omnibus pretrial

motion for relief or it is considered waived.”    Commonwealth v. Martin,

694 A.2d 343, 344 (Pa. Super. 1997). Here, as set forth above, Appellant

concedes that he raised this claim in a post-sentence motion.               See

Appellant’s Brief at 24. Upon review of the certified record, Appellant filed a

pre-trial motion in limine on January 27, 2020, which did not request

quashal of the criminal information. Thus, because Appellant did not seek

quashal of the information by way of an omnibus pre-trial motion,

Appellant’s first claim is waived.

      Moreover, pursuant to Pa.R.Crim.P. 560, the Commonwealth prepares

and files a criminal information that “shall be valid and sufficient in law if it

contains … the date when the offense is alleged to have been committed if

the precise date is known, and the day of the week if it is an essential

element of the offense charged, provided that if the precise date is not

known or if the offense is a continuing one, an allegation that it was

committed on or about any date within the period fixed by the statute of

limitations shall be sufficient[.]”   Pa.R.Crim.P. 560(B)(3).    This Court has

stated:

      It is the duty of the prosecution to fix the date when an alleged
      offense occurred with reasonable certainty. The purpose of so
      advising a defendant of the date when an offense is alleged to

                                      -4-
J-A22030-21


      have been committed is to provide him with sufficient notice to
      meet the charges and prepare a defense.

      However, due process is not reducible to a mathematical
      formula, and the Commonwealth does not always need to prove
      a specific date of an alleged crime. Additionally, indictments
      must be read in a common-sense manner and are not to be
      construed in an overly technical sense.      Permissible leeway
      regarding the date provided varies with, inter alia, the nature of
      the crime and the rights of the accused.

      Case law has further established that the Commonwealth must
      be afforded broad latitude when attempting to fix the date of
      offenses which involve a continuous course of criminal conduct.

Commonwealth v. Brooks, 7 A.3d 852, 857–858 (Pa. Super. 2010)

(internal citations, quotations, ellipses, and original brackets omitted).

      In this case, the trial court determined:

      [O]n May 15, 2019, the Commonwealth, by agreement,
      amended the information to reflect that the offenses occurred
      between July 16, 2018 and September 1, 2018. [] Appellant had
      been aware of the charges since at least the time that the
      original information was filed [] in October of 2018. There was
      nothing misleading or surprising that occurred.

Trial Court Opinion, 2/19/2021, at 4-5.

      Upon review of the record, we agree with the trial court’s assessment.

The dates used by the Commonwealth to fix the period of time within which

Appellant’s offenses occurred corresponded to the dates on which the

attacks occurred.   The Commonwealth alleged that the boxcutter incident

occurred on July 17, 2018 and the shelf episode occurred on September 1,

2018. As such, the Commonwealth provided Appellant with sufficient notice

to meet the charges and prepare his defense.         Accordingly, not only did

Appellant fail to object to the criminal information by pre-trial motion and

                                      -5-
J-A22030-21



thereby waive his request to quash, but his first issue is otherwise without

merit.

       In his second issue presented, Appellant claims that the trial court’s

supplemental jury instruction regarding the two charges of aggravated

assault were erroneous. Appellant’s Brief at 31-33.             As briefly explained

above, the Commonwealth charged Appellant with two counts of aggravated

assault5 for incidents which occurred between July 16, 2018 and September

1, 2018. During deliberations, the jury raised questions for consideration by

the trial court. N.T., 10/26/2020, at 157. The jury asked which aggravated

assault charge applied to each incident. Id. The trial court determined that

the charge for aggravated assault under 18 Pa.C.S.A. § 2702(a)(1)

(attempt/cause serious bodily injury) could apply to both incidents, but the

charge     for   aggravated       assault      under   18   Pa.C.S.A.   § 2702(a)(4)

____________________________________________


5 The Commonwealth charged Appellant under two separate subsections of
the aggravated assault statute, 18 Pa.C.S.A. §2702(a)(1) and 18 Pa.C.S.A.
§ 2702(a)(4).     Those provisions provide that a person is guilty of
aggravated assault if he:

       (1) attempts to cause serious bodily injury to another, or causes
       such injury intentionally, knowingly or recklessly under
       circumstances manifesting extreme indifference to the value of
       human life;

                                      *        *   *

       (4) attempts to cause or intentionally or knowingly causes bodily
       injury to another with a deadly weapon;

18 Pa.C.S.A. § 2702(a)(1) and (4).



                                            -6-
J-A22030-21



(attempt/cause bodily injury with deadly weapon) only applied to the July

2018 incident involving the box cutter. Id. at 158; 167-168. After the trial

court expressed its understanding of which aggravated assault charge(s)

applied to each criminal episode, counsel for both the Commonwealth and

Appellant agreed with the trial court that it was within the jury’s purview to

find Appellant guilty of aggravated assault pursuant to 18 Pa.C.S.A.

§ 2702(a)(1) for both incidents.      N.T., 10/26/2020, at 160.      Hence, in

response to the jury’s request for clarification, the trial court instructed the

jury that 18 Pa.C.S.A. § 2702(a)(4) (attempt/cause bodily injury with deadly

weapon) only applied to the July incident involving the box cutter. N.T.,

10/26/2020, at 167.     The trial court further explained that 18 Pa.C.S.A.

§ 2702(a)(1) (attempt/cause serious bodily injury) could apply to either or

both incidents in July or September.     Id.   Appellant did not object to the

supplemental instruction as given. In fact, prior to the trial court giving the

supplemental jury instruction, Appellant agreed with the trial court’s

proposed clarification. Id. at 163.

      Appellant’s second claim is so poorly framed and developed in his brief

on appeal that it is difficult to discern the precise errors about which he

complains.    Appellant seems to suggest that the trial court should have

required the jury to identify an episode date for each subsection of

aggravated assault for which Appellant was found guilty.         Appellant also

seems to argue that the trial court erred in instructing the jury it could

consider more than one subsection or definition of aggravated assault for a

                                      -7-
J-A22030-21



particular criminal episode.   After careful consideration, we conclude that

Appellant did not properly preserve these claims and, alternately, that these

claims lack merit.

      Initially, we consider whether Appellant properly preserved his

challenge to the trial court’s jury instructions.   Appellant claims that he

“object[ed] to this instruction prior to the instruction being given” and “also

requested that the verdict slip indicate which date the jury would find

Appellant guilty of, should they convict on either.” Appellant’s Brief at 32.

Next, Appellant asserts that “[e]ven if there [were] no proper objection,

[because] the trial court instructed the jury that two separate offense[s] are

charged under one count, there is a question [as] to the sufficiency of the

evidence, as the jury could have mixed and matched elements from each

alleged incident.” Id.

      “Whether [a party] waived [its] challenge to the jury instruction

presents a question of law for which our standard of review is de novo; our

scope of review is plenary.”   Passarello v. Grumbine, 87 A.3d 285, 291

n.4 (Pa. 2014) (citations omitted). Our Supreme Court has stated:

      A general exception to the charge to the jury will not preserve
      an issue for appeal. Specific exception shall be taken to the
      language or omission complained of.           Pa.R.A.P. 302(b).
      Additionally, [our Supreme] Court has held that, in the criminal
      trial context, the mere submission and subsequent denial of
      proposed points for charge that are inconsistent with or omitted
      from the instructions actually given will not suffice to preserve
      an issue, absent a specific objection or exception to the charge
      or    the    trial  court's  ruling   respecting    the    points.
      Commonwealth v. Pressley, 887 A.2d 220, 225 (Pa. 2005).


                                     -8-
J-A22030-21



Commonwealth v. Sanchez, 82 A.3d 943, 978 (Pa. 2013) (quotations

omitted).     “Generally, a defendant waives subsequent challenges to the

propriety of the jury charge on appeal if he responds in the negative when

the court asks whether additions or corrections to a jury charge are

necessary.”    Commonwealth v. Moury, 992 A.2d 162, 178 (Pa. Super.

2010).

      Upon review of the record, Appellant failed to contemporaneously

object to the jury charge given at the time of trial.    The certified record

reveals that, while Appellant filed a request for points of charge on October

23, 2020, he only requested an unrelated jury instruction regarding the

failure to produce “the audio portion of a recorded interview by law

enforcement with the alleged victim.”     Appellant’s Request for Points for

Charge, 10/23/2020, at 1-2. At no time, whether before, during, or at the

conclusion of trial, did Appellant request points for charge regarding the

precise jury instructions challenged on appeal.   As such, Appellant waived

his challenge to the supplemental jury instruction as given.

      Even if we were to conclude that Appellant preserved his challenge by

asking the court to prepare a verdict slip that directed the jury to match a

criminal episode date with each conviction for aggravated assault, we would

hold that it is not clear how the jury could have mixed and matched

elements of the two counts of aggravated assault as Appellant suggests.

The trial court instructed the jury to determine Appellant’s guilt based upon

the statutory elements of the crimes as the trial court explained them in its

                                    -9-
J-A22030-21



initial instructions. N.T., 10/26/2020, at 167. The trial court instructed the

jury regarding the definition and elements of aggravated assault under both

subsections of the statute. Id. at 137-142 (“[Appellant] was charged with

two different sections under the [C]rimes [C]ode and those sections have

very specific requirements and elements.”).          The trial court also instructed

the jury that the Commonwealth had the burden of proving Appellant guilty

beyond a reasonable doubt.          Id. at 137.    As discussed above, the court’s

supplemental instructions explained which version(s) of aggravated assault

could apply to each criminal episode sub judice.             Since the jury found

Appellant guilty of one count each of aggravated assault under § 2702(a)(1)

(attempt/cause serious bodily injury) and § 2702(a)(4) (attempt/cause

bodily injury with deadly weapon), there is no basis in the record to suggest

that the jury impermissibly mixed and matched elements of aggravated

assault as Appellant argues.

       We are unpersuaded by Appellant’s citation to court rules and

principles pertaining to the joinder of offenses in a criminal information to

challenge the jury instructions regarding aggravated assault in this case.

We have addressed and rejected Appellant’s claim regarding the criminal

information. Furthermore, Appellant does not argue that the trial court gave

the jury erroneous legal definitions of aggravated assault.6 Appellant does

____________________________________________


6 Our standard of review in regard to a trial court's decisions on jury
instructions is one of deference; an appellate court will reverse a trial court's
(Footnote Continued Next Page)


                                          - 10 -
J-A22030-21



not clearly explain how the clarified jury instruction was problematic or

which portion of the instruction was erroneous. Finally, to the extent that

Appellant argues that there was insufficient evidence to support the trial

court’s supplemental jury instruction, Appellant fails to specify how the

Commonwealth’s evidence was insufficient in relation to the statutory

definitions for the two subsections of aggravated assault as charged.7 For all

of the foregoing reasons, the trial court did not err as a matter of law or

abuse its discretion in issuing a supplemental jury instruction regarding the

aggravated assault charges. Accordingly, Appellant’s second issue fails.

      In his third issue, Appellant asserts that the trial court abused its

discretion by denying his motion for a jury instruction regarding the

Commonwealth’s failure to provide the audio portion of a recorded interview

between the police and the complainant. Appellant’s Brief at 33. He claims

that the prosecution withheld evidence favorable to him and he was entitled

to a jury instruction regarding a violation of Brady v. Maryland, 373 U.S.83

(1963). Id. at 33-37. More specifically, Appellant maintains that while the

(Footnote Continued) _______________________

decision only when it abused its discretion or committed an error of law.
Commonwealth v. Cannavo, 199 A.3d 1282, 1286 (Pa. Super. 2018).
“We further note that, it is an unquestionable maxim of law in this
Commonwealth that a trial court has broad discretion in phrasing its
instructions, and may choose its own wording so long as the law is clearly,
adequately, and accurately presented to the jury for its consideration.”
Commonwealth v. Antidormi, 84 A.3d 736, 754 (Pa. Super. 2014).
7We address and reject Appellant’s fourth appellate issue pertaining to the
sufficiency of the evidence below.



                                         - 11 -
J-A22030-21



Commonwealth did not willfully or maliciously destroy the audio recording,

the Commonwealth “had access to [the recording] and Appellant was not

given that same access.”       Id. at 36.       Appellant argues that he was

prejudiced and is entitled to a new trial. Id. at 36-37.

      Again, “our standard of review when considering the denial of jury

instructions is one of deference—an appellate court will reverse a court's

decision only when it abused its discretion or committed an error of law.”

Cannavo, 199 A.3d at 1286. Our Supreme Court has determined previously

that “[t]he crux of the Brady rule is that due process is offended when the

prosecution   withholds   material   evidence    favorable   to   the   accused.”

Commonwealth v. Wholaver, 177 A.3d 136, 158 (Pa. 2018) (citation

omitted).   To establish a Brady claim, an appellant must prove that the

Commonwealth willfully or inadvertently suppressed evidence favorable to

the accused and that prejudice ensued.          Id.    The burden rests with

Appellant to “prove, by reference to the record, that evidence was withheld

or suppressed by the prosecution.”      Commonwealth v. Paddy, 15 A.3d

431, 451 (Pa. 2011).

      Here, the trial court noted that “[d]ue to technical difficulties, audio

was not recorded” and “the Commonwealth was not at fault[.]” Trial Court

Opinion, 2/19/2021, at 6. Upon review, we agree. The police officer who

conducted the interview with the complainant testified that he “thought the

entire conversation was [audio] recorded” but, because of “a technical

failure” he later learned “that all of [the police] department’s interviews were

                                     - 12 -
J-A22030-21



not audio recorded, so [the department] ended up purchasing a new audio

and video recording system.” N.T., 10/26/2020, at 114-115. Accordingly,

we conclude that Appellant has not met his burden of proving that the audio

portion of the videotaped police interview was suppressed or withheld by the

prosecution.    Instead, based upon our review of the certified record, no

audio recording of the complainant’s interview was generated and, thus, no

audio portion of the recorded interview was withheld.                    Because the

Commonwealth       did not     have   access to    an audio      recording of the

complainant’s interview, the Commonwealth cannot be faulted for failing to

disclose the recording to Appellant. Hence, Appellant was not entitled to a

jury instruction regarding missing evidence pursuant to Brady. Accordingly,

Appellant’s third appellate issue lacks merit.

      In his fourth issue presented on appeal, Appellant contends that the

evidence was insufficient to support his conviction for aggravated assault.

Appellant’s    Brief   at   37-47.    More   specifically,   Appellant    claims   the

Commonwealth failed to prove an intent to cause serious bodily injury.

Appellant asserts that A.S. was not seriously injured when she was cut with

a boxcutter in the July 2018 incident, because she “testified that she

received stitches at the hospital and went home with Appellant the same

night.” Id. at 42. Appellant claims he did not intend to cause serious injury

during the July 2018 incident, as confirmed by A.S.’s testimony which

showed he halted his assault when A.S. wrapped a sweatshirt around her

arm once she noticed bleeding. Id. at 43. Regarding the September 2018

                                       - 13 -
J-A22030-21



incident, Appellant concedes that testimony “indicate[d] that Appellant had

punched [A.S.], choked her with both hands, twisted her arm, and hit her

head with a small shelf.”   Id. at 43 and 45 (“Appellant hit [A.S.] once or

twice in the back of the head with a small decorative shelf.”). Instead,

Appellant contends that there was no evidence of “brain injury or broken

bones” pertaining to the September 2018 incident and that “[r]ed marks and

bruises” do not constitute serious bodily injury. Id. at 44. Appellant asserts

that “this was an assault that lasted over an extended period of time,”

Appellant was much larger than A.S. and, therefore, Appellant suggests that

“[w]ith the timing [of events] and Appellant’s size, he had more than enough

opportunity to cause serious bodily injury and did not.” Id. at 45-46.

      Our standard of review for a sufficiency of the evidence claim is as

follows:

      Because a determination of evidentiary sufficiency presents a
      question of law, our standard of review is de novo and our scope
      of review is plenary. In reviewing the sufficiency of the evidence,
      we must determine whether the evidence admitted at trial and
      all reasonable inferences drawn therefrom, viewed in the light
      most favorable to the Commonwealth as verdict winner, were
      sufficient to prove every element of the offense beyond a
      reasonable doubt. The facts and circumstances established by
      the Commonwealth need not preclude every possibility of
      innocence. It is within the province of the fact-finder to
      determine the weight to be accorded to each witness's testimony
      and to believe all, part, or none of the evidence. The
      Commonwealth may sustain its burden of proving every element
      of the crime by means of wholly circumstantial evidence.
      Moreover, as an appellate court, we may not re-weigh the
      evidence and substitute our judgment for that of the fact-finder.




                                    - 14 -
J-A22030-21



Commonwealth v. Palmer, 192 A.3d 85, 89 (Pa. Super. 2018) (citation

and original brackets omitted).

      A person is guilty of aggravated assault if he:

     (1)   attempts to cause serious bodily injury to another, or
           causes such injury intentionally, knowingly or recklessly
           under circumstances manifesting extreme indifference to
           the value of human life[.]

                                     ***

     (4)   attempts to cause or intentionally or knowingly causes
           bodily injury to another with a deadly weapon[.]

18 Pa.C.S.A. § 2702(a)(1) and (4).

     “Serious bodily injury” is defined as “[b]odily injury which creates a

substantial risk of death or which causes serious, permanent disfigurement,

or protracted loss or impairment of the function of any bodily member or

organ.” 18 Pa.C.S.A. § 2301. “Our decisional law [] includes cases of

aggravated assault in which the assailant landed multiple punches on the

victim.” Commonwealth v. Faulk, 928 A.2d 1061, 1070–1071 (Pa. Super.

2007) (citation omitted).   For aggravated assault, an “attempt” is found

where an “accused who possesses the required, specific intent acts in a

manner which constitutes a substantial step toward perpetrating a serious

bodily injury upon another.” Commonwealth v. Fortune, 68 A.3d 980, 984

(Pa. Super. 2013) (en banc) (citation omitted). “Where the injury actually

inflicted did not constitute serious bodily injury, the charge of aggravated

assault can be supported only if the evidence supports a finding that the


                                     - 15 -
J-A22030-21



blow delivered was accompanied by the intent to inflict serious bodily

injury.” Commonwealth v. Russell, 460 A.2d 316, 319 (Pa. Super. 1983),

citing Commonwealth v. Alexander, 383 A.2d 887, 889 (Pa. 1978). “An

intent ordinarily must be proven through circumstantial evidence and

inferred from acts, conduct or attendant circumstances.” Fortune, 68 A.3d

at 984.    It is within the fact-finder’s province to determine whether the

failure to follow through on an opportunity to cause injury demonstrates a

lack of intent or merely a change of mind.              See Commonwealth v.

Matthews, 909 A.2d 1254 (Pa. 2006).

      Upon review, we agree with the trial court that there was sufficient

evidence   to   support   Appellant's     convictions   for   aggravated   assault.

Regarding the first incident, the Commonwealth presented evidence that

Appellant used a box cutter, a deadly weapon, to cut A.S.’s arm.               She

described the “stab wound” as “a gash” which “was bleeding profusely.”

N.T., 10/26/2020, at 60. She received five stitches at the hospital. Id. at

63.   It was within the jury’s province to determine whether the failure to

follow through or continue to cause further injury demonstrated a lack of

intent or merely a change of mind.               We will not usurp the jury’s

determination in this regard. Moreover, evidence pertaining to the second

incident revealed that Appellant smacked A.S.’s face, slammed her head into

a wall, hit her “once or twice” in the head with an eight-inch, decorative wall

shelf, and punched her in the ribs. Id. at 67-74. Evidence of multiple blows

to the head was sufficient to support a conviction for aggravated assault.

                                        - 16 -
J-A22030-21



Accordingly, we conclude that the Commonwealth presented sufficient

evidence to support Appellant’s convictions for aggravated assault.

      Appellant further contends that both of his convictions were against

the weight of the evidence. Appellant’s Brief at 47-54. When considering

challenges to the weight of the evidence, we apply the following precepts:

      The weight of the evidence is exclusively for the finder of fact,
      who is free to believe all, none, or some of the evidence and to
      determine the credibility of the witnesses.               Resolving
      contradictory testimony and questions of credibility are matters
      for the finder of fact. It is well-settled that we cannot substitute
      our judgment for that of the trier of fact.

      Moreover, appellate review of a weight claim is a review of the
      trial court's exercise of discretion in denying the weight
      challenge raised in the post-sentence motion; this Court does
      not review the underlying question of whether the verdict is
      against the weight of the evidence.

         Because the trial judge has had the opportunity to hear
         and see the evidence presented, an appellate court will
         give the gravest consideration to the findings and reasons
         advanced by the trial judge when reviewing a trial court's
         determination that the verdict is against the weight of the
         evidence. One of the least assailable reasons for granting
         or denying a new trial is the lower court's conviction that
         the verdict was or was not against the weight of the
         evidence and that a new trial should be granted in the
         interest of justice.

      Furthermore, in order for a defendant to prevail on a challenge
      to the weight of the evidence, the evidence must be so tenuous,
      vague and uncertain that the verdict shocks the conscience of
      the court.

Commonwealth v. Delmonico, 251 A.3d 829, 837 (Pa. Super. 2021)

(internal citations, quotations, and brackets omitted).

      The trial court determined:


                                     - 17 -
J-A22030-21



         Here, the jury heard testimony from [A.S.]; David Wiand, the
         emergency physician who treated [A.S.] on September 1, 2018;
         and Officer James Matthews, who interviewed [A.S.] on
         September 8, 2018. Contrary to Appellant’s assertions to the
         contrary, the jury found [A.S.] to be credible.      There was
         nothing shocking here. Accordingly, [Appellant’s weight] claim is
         also without merit.

Trial Court Opinion, 2/19/2021, at 9.

         We conclude that the trial court did not abuse its discretion in denying

Appellant’s challenge to the weight of the evidence.               The jury was free to

determine the weight of the witnesses’ testimony and we may not substitute

our judgment for the jury’s findings.           Moreover, the evidence was not so

tenuous, vague or uncertain that the verdict shocked the conscience of the

court.     We give the gravest consideration to the findings and reasons

advanced by the trial judge. Accordingly, Appellant’s weight of the evidence

claim fails.

         Finally, Appellant posits that his sentence of six to 12 years of

imprisonment “was clearly unreasonable as it does not consider the

rehabilitative     needs    of     Appellant   or    any   other   mitigating   factors.”

Appellant’s Brief at 54. More specifically, Appellant maintains that the trial

court     failed   to   consider    his   mother’s    testimony    at   sentencing   that

“incarceration never helped him and he needs more assistance with his

mental health” and that “Appellant coped with his tragic childhood with

substance abuse[.]” Id. at 28. Appellant further argues that the trial court

failed to consider his allocution at sentencing wherein “he talked about how



                                           - 18 -
J-A22030-21



this matter has caused him to become suicidal and depressed.”                               Id.

Appellant   also   suggests   that       the       trial   court   failed   to   consider   the

Commonwealth’s admission that the verdict was confusing. Id.                         Appellant

argues that “[t]o incarcerate Appellant at the top of the standard range

where he has already show[n] he is not any further threat to the protection

of the public is clearly unreasonable.” Id. at 56.

      This Court has stated:

      Challenges to the discretionary aspects of sentencing do not
      entitle an appellant to review as of right. An appellant
      challenging the discretionary aspects of his sentence must
      invoke this Court's jurisdiction by satisfying a four-part test:

         We conduct a four-part analysis to determine: (1) whether
         appellant has filed a timely notice of appeal, see Pa.R.A.P.
         902 and 903; (2) whether the issue was properly
         preserved at sentencing or in a motion to reconsider and
         modify sentence, see Pa.R.Crim.P. 720; (3) whether
         appellant's brief has a fatal defect, Pa.R.A.P. 2119(f); and
         (4) whether there is a substantial question that the
         sentence appealed from is not appropriate under the
         Sentencing Code, 42 Pa.C.S.A. § 9781(b).

                                     *         *           *

      The determination of what constitutes a substantial question
      must be evaluated on a case-by-case basis. A substantial
      question exists only when the appellant advances a colorable
      argument that the sentencing judge's actions were either: (1)
      inconsistent with a specific provision of the Sentencing Code; or
      (2) contrary to the fundamental norms which underlie the
      sentencing process.

Commonwealth v. Griffin, 65 A.3d 932, 935 (Pa. Super. 2013) (internal

case citations and quotations omitted).




                                          - 19 -
J-A22030-21



      Here, Appellant filed a timely notice of appeal, raised the sentencing

issue in a post-sentence motion, and complied with Pa.R.A.P. 2119. As such

we must examine whether Appellant raises a substantial question to

implicate our discretionary review.         “[A]n allegation that the sentencing

court failed to consider mitigating factors generally does not raise a

substantial question for our review.” Rhoades, 8 A.3d at 918-919 (citation

omitted).     “This Court has held that a substantial question exists when a

sentencing court imposed a sentence in the aggravated range without

considering mitigating factors.” Id., at 919 n.12 (citation omitted; emphasis

added).     “Moreover, where [] the sentencing court had the benefit of a

pre-sentence investigation report, we can assume the sentencing court was

aware of relevant information regarding the defendant's character and

weighed those considerations along with mitigating statutory factors.” Id. at

919 (citation omitted). “[W]e are precluded from addressing [a] challenge

to the discretionary aspects of [a] sentence on this basis.” Id.

      Here,    there    is   no   dispute   that   Appellant   received   concurrent

standard-range sentences and the trial court had the benefit of a pre-

sentence investigation report prior to sentencing. We may assume that the

sentencing court was aware of the relevant information pertaining to

Appellant’s character and weighed those considerations along with mitigating

statutory factors. Accordingly, we conclude that Appellant failed to raise a

substantial question.




                                        - 20 -
J-A22030-21



      Assuming Appellant did raise a substantial question, however, we

conclude that the trial court did not abuse its discretion in sentencing. Our

standard of review is as follows:

      The proper standard of review when considering whether to
      affirm the sentencing court's determination is an abuse of
      discretion. An abuse of discretion is more than a mere error of
      judgment; thus, a sentencing court will not have abused its
      discretion unless the record discloses that the judgment
      exercised was manifestly unreasonable, or the result of
      partiality, prejudice, bias or ill-will. An abuse of discretion may
      not be found merely because an appellate court might have
      reached a different conclusion, but requires a result of manifest
      unreasonableness, or partiality, prejudice, bias, or ill-will, or
      such lack of support so as to be clearly erroneous. The rationale
      behind such broad discretion and the concomitantly deferential
      standard of appellate review is that the sentencing court is in the
      best position to determine the proper penalty for a particular
      offense based upon an evaluation of the individual circumstances
      before it.

Commonwealth v. Allen, 24 A.3d 1058, 1064 (Pa. Super. 2011) (citation

and ellipses omitted).

      Here, before announcing Appellant’s sentence in open court, the trial

court stated it considered Appellant’s prior record score, the offense gravity

score, the standard range of the sentencing guidelines, the Commonwealth’s

recommendation, defense argument, the testimony of A.S., the testimony of

Appellant’s parents, and Appellant’s allocution, as well as a review of the

pre-sentence investigation report.      N.T., 1/13/2021, at 35.       The record

reflects that the trial court properly considered the mitigating factors

Appellant presented. Appellant’s sentence is not manifestly unreasonable or

the product of partiality, prejudice, bias, or ill-will, or the result of a lack of


                                      - 21 -
J-A22030-21



support so as to be clearly erroneous. Accordingly, Appellant is not entitled

to relief on his final claim.

      Judgment of sentence affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/08/2022




                                   - 22 -